TANNER, P. J.
This is a declaration for negligence and alleges that the plaintiff entered a car of the defendant in company with her husband and was injured in leaving said car through being advised by the conductor to hurry in so doing; that such necessity for hurrying was caused by the neglect of the conductor to give her a transfer which *16she asked for before reaching the transfer point. The case is heard upon demurrer.
For plaintiff: Sullivan & Sullivan.
For defendant: Clifford Whipple & E. A. Sweeney.
The duty alleged to have been violated by the conductor as the proximate cause of the accident was' his failure to assist her in leaviug the car.
There are circumstances in which it is the duty of a conductor to assist a passenger when the necessity for doing so is obvious. We do not think, however, that it can be said that the duty of assisting is obvious where a woman is attended by her husband. On the contrary, the pre-. sumption would be that such assistance was not necessary.
C. T. R. Co. vs. Carlyle, 2nd Ala. App. 514.
Demurrer is therefore sustained.